Motion for reargument granted and, upon reargument, the decision herein is recalled and, upon such recall, the decision is modified to the extent of striking from the judgment the decretal paragraph directing the distribution ey pres of all funds remaining in the receiver’s hands after payment of all indebtedness and expenses of administration. This direction, aside from its vagueness, was made prematurely. An application for specific cy pres distribution in accordance with the applicable provisions of subdivisions 2 and "4 of section 12 of the Personal Property Law, may be made at the appropriate time. In all other respects, including its branch seeking leave to appeal to the Court of Appeals, motion is denied. Settle order. Present — Cohn, J. P., Breitel, Bastow and Botein, JJ. [See 284 App. Div. 935.]